 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding all auto mechanics, body men, painters, apprentices andhelpers,salesmen,clerical employees, parts department employees,guards, professional employees, service managers, assistant servicemanagers, shop superintendents, foremen, and supervisors as definedin the Act.Case No. 8-RC-1571All lubrication men and garagemen of Michaels, Inc., in Cleveland,Ohio, but excluding all auto mechanics, body men, painters, ap-prentices and helpers, salesmen, clerical employees, parts departmentemployees, guards, professional employees, service managers, assistantservice managers, shop superintendents, foremen, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]ROBINSONAVIATION,INC.andINTERNATIONALASSOCIATION OFMACHINISTS,AFL.Case No. 2-CA-18792.May 00, 1962Decision and OrderOn November 9, 1951, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices and recommended that those allegations of the com-plaint be dismissed.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers In connection with this case to a three-member panel[ChairmanHerzog and Members Murdock and Peterson].99 NLRB No. 46. ROBINSONAVIATION, INC.197tions of the Trial Examiner, except insofar as they are inconsistentwith this Decision and Order.21.We agree with the Trial Examiner's finding that the Respondentviolated Section 8 (a) (3) and (1) of the Act, by discharging Dresslerand LeForestier because of their activities in behalf of the Union. Inaddition to the circumstantial evidence detailed in the IntermediateReport, this finding is directly supported by the credited testimonyof Dressler and LeForestier that at the time of their discharge onNovember 10, 1951, they were told by Ranslow, the Respondent's plantmanager, that they were being discharged because he would nottolerate their union activities.Regarding this statement by Ranslow,the Trial Examiner considered it a derivative rather than an inde-pendent violation of Section 8 (a) (1).As no exception has beenfiled to the failure to find this statement to be an independent viola-tion, we hereby adopt the Trial Examiner's finding.2.The Respondent contends that the i§sues with respect to LeFores-tier's discharge have been rendered moot, because he does not desirereinstatement and the amount of his back pay was fixed in a settle-ment agreement made at the hearing. It therefore argues that nofinding, conclusions, or recommendations should be made concerningLeForestier.We do not agree with the Respondent's contention, asthe Board is not precluded from determining, in it own discretion,what effect, if any, should be given to a settlement of unfair laborpractice charges by the parties .3Under the circumstances of thiscase,we do not think that it would effectuate the purposes and policiesof the Act to dismiss the complaint as to LeForestier.Accordingly,we shall order that he be reimbursed for any loss of pay he may havesuffered from the date of the Respondent's discrimination against him,to the date of his other employment, as recommended by the TrialExaminer.To prevent any prejudice to the Respondent, any moneypaid toLeForestier under the settlementagreementshall be creditedagainst the amount of back pay to which he would otherwise be en-titled.4As LeForestier does not desire reinstatement, we shall makeno provision therefor."The Intermediate Report contains certain inadvertencies,which do notaffect theTrial Examiner'sultimate conclusions or our concurrencetherein.Accordingly,we notethe following corrections:, (1)The recordshows that the Respondent did not refer toHenry Dressler as one who appeared to be an excellent workman, in its memorandum ofAugust1, 1950; and(2) in the portionof theIntermediate Report entitled"The Remedy,"the Trial Examiner's referenceto back-paycomputation on the basis of "each separatecalendarmonth"should read, "each separate calendarquarter."IN. L. R. B. v. Walt DisneyProducts,146 F. 2d 44,48 (C. A.9), certiorari denied324 U. S.877; N. L. R. B. v.RevlonProducts Corp ,144F. 2d 88, 90(C. A. 2).4SeeFederal Stores Division of Spiegel, Inc,91 NLRB 647, 671.2152:13-5:1-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the entire record in thecase,and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, Robinson Aviation, Inc.,Teterboro, New Jersey, and its officers,agents,successors,and assigns,shall :1.Cease and desist from:(a)Discouraging membership in International Association of Ma-chinists,AFL, or any other labor organizationof itsemployees, bydischarging its employees or in any manner discriminating in regardto their hire and tenure of employment, or any term or condition ofemployment.(b) In any other manner interfering with, -restraining, or coercingits employees in theexerciseof the right to self-organization, to joinor assistthe Union, or any other labor organization, to bargain collec-tively through representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any and all such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Henry A. Dressler immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make Henry A.Dressler and Michael E. LeForestier whole in the manner set forthherein and in the section of the Intermediate Report entitled "TheRemedy."(b)Upon request, make available to the National Labor- RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records, andreports, and all other records necessary to analyze the amounts of backpay due and the right of reinstatement under the terms of this Order.(c)Post at its plant at Teterboro, New Jersey, copies of the noticeattached to the Intermediate Report, marked "Appendix A." 5 Copiesof said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the Respondent's repre-5This notice, however,shall be,and it hereby is amended by striking from line 3 thereofthe words"The Recommendations of a Trial Examiner" and substituting in lieu thereof thewords "A Decision and Order."In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for the words"Pursuant to aDecision and Order"the words"Pursuant to a Decree of the United States Court ofAppeals,Enforcing an Order " ROBINSON AVIATION, INC.199sentative, be posted by the Respondent upon receipt thereof and main-tained by 'it for a period of sixty (60) consecutive days thereafterin conspicuous places, including ;,all , places 'here notices to em-ployees are customarily posted.Reasonable steps shall betaken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Second Region (NewYork, New York), in writing, within ten (10) days from the date ofthis Order what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent interfered with, re-strained, and coerced its employees by threats and warnings, in viola-tiomof Section 8 (a) (1) of, the Act.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed on March 23, 1951, by International Association ofMachinists, herein called the Union, the General Counsel of the National LaborRelations Board, respectively herein called the General Counsel and the Board,by the Regional Director for the Second Region (New York, New York), issuedhis complaint dated August 14, 1951, against Robinson Aviation, Inc., hereincalled the Respondent, alleging that Respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaning of SectionS (a) (1) and (3)' and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act.Copies of the charge, thecomplaint, and notice of hearing were duly served upon the Respondent andthe Union.With respect to unfair labor practices, the complaint alleges, in substance,that: (1) Respondent on or about November 10, 1950, discharged Michael E.LeForestier and Henry A. Dressler, and has since continually failed and refusedto reinstate them to their former or substantially equivalent positions or em-ployment for the reason that they joined or assisted the Union or engaged inother concerted activities for the purpose of collective bargaining or othermutual aid and protection; and (2) from on or about the month of November1950, threatened and warned certain of its employees that it would not tolerateunion activities and that they should know better than to join the Union;thereby discriminating in regard to the hire, or tenure, or terms of employmentof its, employees, and discouraging membership in the Union, and restraining,interfering with, and coercing}its employees in the exercise of rights guaranteedby Section 7 of the Act..Respondent filed an answer, dated August 21, 1951, admitting certain allega-tions of the complaint with respect to the nature of its business but denying thatit had engaged in any unfair labor practices.Pursuant to notice, a hearing was held from September 17 to September 20,1951, at New York, New York, before Stephen S. Bean, the undersigned TrialExaminer, duly appointed by the Chief Trial Examiner. The General Counsel,Respondent, and the Union were represented by ^a counsel and all participated'Amended from Section,8 (a) (1) and(2) of the hearing. 2,00DECISIONSOF NATIONALLABOR'RELATIONS BOARDin the hearing.Full opportunity to be beard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon issues was afforded all parties.At the conclusion of the hearing, the parties were advised that they might argueorally' before me and file briefs by October 10, 1951.The General Counsel andcounsel for the Respondent argued orally.On October 10, 1951, the Respondentfiled a brief which has been considered. I granted, without objection, a motionby the General Counsel to amend the pleadings to conform to the proof in formalmatters.Upon the entire record in the case and from my observation of witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is and has been since 1942 a corporation duly organized under andexisting by virtue of the laws of the State of New York. At all times materialhereto, Respondent had maintained its principal office and place of business inthe town of Teterboro, county of Bergen, and State of New Jersey, and is now andhas been continually engaged in said plant in the manufacture, sale, and distribu-tion of vibration absorption shock mounts for airplanes.During the year 1950,Respondent, in the course of its business operations, caused to be purchased,transferred, and delivered to its plant, aluminum, steel, rubber, and othermaterial valued in excess of $100,000, of which approximately 25 percent wastransported to said plant in interstate commerce from States of the UnitedStates other than the State of New Jersey. During the same year, Respondentmanufactured at its said plant, products valued in excess of $500,000, of whichapproximately 90 percent was transported from said plant in interstate com-merce to States of the United States other than the State of New Jersey.Respondent admits that it is engaged in commerce within the meaning of theAct and I so find.II. THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists,AFL, is alabor organization admittingemployees of Respondent to membership.III. THEUNFAIRLABOR PRACTICESA. Interference,restraint,and coercion'For several weeks, prior to November 9, 1950, there had been considerable talkamong the approximately 43 employees of the Respondent about the desira-bility of joining a union.Employee Henry A. Dressler was a punch-press oper-ator and later an assembler.His discharge from employment is hereinafterdiscussed.On the afternoon of Thursday, November 9, 1910, the "first-forwardstep" toward joining a union was taken by Dressler.He went to a shop wherehe had formerly worked in order to talk with a shop steward with whom he wasacquainted.It happened that one Bausch, a union representative, was at theshop Dressler visited, and the two men talked. It appearing that Bausch's2Findings of fact In this section of my Report are based upon substantial credited evi-dence of Henry A. Dressler,Michael E. LeForestier,Joe Velas,and David C. Clydesdale.The section does not purport to Include an encyclopedic recitation of all the testimony.Such matters as are not referred to have not been considered as material or necessary toa determination of the Issues. Insofar as any findings may be In disaccord with relevanttestimony of G. DeFreest Larner,Fred J. Gallagher,Sam Licata,and Arthur G. Ranslow,the reasons or bases for findings of fact upon conflicting testimony will be set forth insection III,B, of this Report entitled "Discussion." ROBINSONAVIATION, INC.201activities were confined to Hudson County, New Jersey, and since Respondent'splant was located in Bergen County, Bausch, by telephone, communicated withDavid C. Clydesdale, Grand Lodge representative of the Union,whose area of'operation included Bergen County.Clydesdale arranged to have Bausch supplyDressler with a quantity of union application cards and to meet Dressler, andpick up whatever cards Dressler succeeded in having signed, at the latter'sstation wagon in Respondent's parking space at noon on the following day,Friday, November 10, 1950.Dressler arrived at ,the shop Friday at about 7: 15 a. in., and as the employeesentered the main shop, he met them, spoke to them about signing,`and handedthem application cards. Of the 43 employees, 41 signed and returned cardsdirectly to Dressler or to him through employee Michael E. LeForestier,an assem-bler, between about 7: 15 a. in. and about 8 a. in. or shortly thereafter.By about7:55 a. in., all the cards had been handed out but there were still some to besigned and employees continued for awhile after to bring cards over to Dressler.Work commenced at 8 o'clock. One employee refused to sign and another em-ployee did not report for work that morning. LeForestier arrived for work atabout 7: 35 a. in., and since by that time employees were arriving in such num-bers that Dressler was unable alone to hand out cards and procure signaturesrapidly enough, he gave LeForestier a number of cards and the latter proceededto present them to employees for signature as they came in, picked the cards up .and..rAfter Dressier had been in themainshop _forawhile he went into the locker room where the employees naturally gathered.While the cards were being given out and being returned, Dressler saw ArthurG. Ranslow, Respondent's works manager, at his desk which was located in themain shop, a room whose dimensions are 66 feet by 112 feet, in such a positionthat one sitting there could observe all activity in the shop.When Joseph Velas,Respondent's shop foreman, came into the shop, he heard a lot of talking amongthe employees about a union and he was handed a union application card whichhe returned after noting what it was.Not later than 5 to 10 minutes afer 12 noon on November 10, as arranged thepreceding day, Dressler met Clydesdale in the parking lot directly in front ofthe window of the office of G.DeFreest Larner, Respondent's general manager,and handed Clydesdale the 41 signed applications for membership in the Union.Dressler then walked with Clydesdale to the latter's automobile which had beenleft parked on the highway outside Respondent's premises.Clydesdale took anumber of union newspapers or circulars from his car and gave them to Dressler.Then Dressler returned to the shop and placed the material on a workbench about10 -or 15 feet-from,Ranslow's desk.. At this .time Dressler did not see Ranslow.Several employees picked up and read the newspapers or circulars and Le-Forestler carried a small handful of them to other men who were sitting on abench while eating lunch.During a rest period at about 2:15 p. in. Dressler, LeForestier, and the otheremployees received their pay envelopes for the period Thursday, November 2,toWednesday, November 8, inclusive.At about 4:45 p. in. LeForestier wassummoned over to Ranslow's desk.Ranslow stated he was going to have to lethim go.Upon LeForestier asking him the reason, Ranslow responded that hecould not stand any union activities around the plant. In response to Le-Forestier's question as to whether his work had been satisfactory, Ranslow re-plied in the affirmative.Then Ranslow called the paymaster down and Le-Forestier was handed an envelope containing his pay for Thursday, November9, and Friday, November 10, and was requested to send Dressler to' Ranslow'sdesk.Upon Dressler reporting, Ranslow informed him that he too was to be 202DECISIONSOF NATIONALLABOR RELATIONS BOARDlaid off.Dressler asked Ranslow the reason for such action and Ranslow statedthat one thing he would not tolerate was union activity and that he had justhad to let LeForestier go for the same reason.Ranslow then attempted to giveDressler his pay for Thursday and through 5:30 p. m. Friday but the latter re-fused it saying he proposed to let the Union handle the situation.On the following Monday or Tuesday, November 13 or 14, 1950,' LeForestierand Dressler met Larner outside the plant. Larner professed surprise wheninformed that they had been discharged by Ranslow and that they consideredthat Ranslow's reason was their union activities.Larner then denied that union.activities played any part in Respondent's action.Both employees requestedthat they be reinstated. but Larner.told them 'it was impossible and .argued thathe could not understand why they wanted their jobs back if they did not likeconditions at the plant.LeForestier and Dressler had several conversations with Larner during theearlier part of the week of November 13 during the course which he admittedhe knew something about union activities because he recognized the union rep-resentative he had met at the plant on November 14 as the same person to whomhe had seen Dressler giving cards on November 10.However, Larner persistedin his denial that the men had been laid off for union activities and stated thathe could prove through Fred J. Gallagher, Respondent's assistant productionmanager, that Ranslow made no reference to union affairs at the time he talkedto and discharged LeForestier and Dressler.The two discharged employeesalso' talked to C. S. Robinson, Re`spondent's president, ,telling him why they be-lieved they had been discharged and why they wanted a union. Robinson.claimed he did not know why the men had been discharged and stated he leftall such matters' up to Larner.B. Discussion1.LeForestier's and Dressler's work recordsLeForestier entered Respondent's employment July 13, 1950,as an assemblerat $1 an hour, and was increased to $1.20 an hour on August 3 aud' $1.25 anhour on August 17. On October 19, 1950,. he was made, a leadman in theassembly department.At this time, Vincent Stahlick, LeForestier's predecessoras leadman, had a "bad foot" and had asked to be relieved of his,duties asleadman because he had difficulty in doing the, walking" the work required.Stahlick was given a clerical desk job as assistant to the works manager. Upon,Stahlick's recovering from his foot condition he was returned to his formerwork as leadman and LeForestier was transferred to the position as assistantto the works manager, temporarily held by Stahlick. LeForestier tried theassistant's job out for 1.day and then told Ranslow, that he was not, interestedin work of that character, that he was hired not as a desk man but as auassembler.He was thereupon returned to his job as assembler and was assignedto making metal flax cushions. This was new and "tricky" work which, accord-ing to the shop foreman, no one in the plant not even the engineers could dowith 100 percent success and on which LeForestier did an "outstanding job."It was while engaged upon this work, or at about the time he was so occupied,that LeForestier was summarily discharged without notice.A few days afterLeForestier was hired, Plant Manager Ranslow told ,General Manager Larnerhe thought LeForestier was a good man and a "comer." Larner took occasionto observe LeForestier's work and concluded he possessed outstanding possi-$I consider it unnecessary to resolve the conflict in testimony as to whether this con-versation occurred on November 13 or 14.'' ROBINSON AVIATION, INC.203bilities as a leader.He looked forward to LeForestier's rapid advancement andput through a"most unusual"pay increase of 20 cents an hour for him. RanslowconsideredLeForestier a "very good" assembler. Velas'characterized the qualityof LeForestier's work both'as anassemblerand as a leadmanas outstandingand testifiedthat Ranslow complimented LeForestier many times and told himhe was "agood man and doing'a swell job." During the period LeForestier wasleadman,a production bonus whichwas basedupon the volume of shipmentsand whichranged from 5 cents to 23 cents per hour, was at itsmaximum 23cents.Dressler entered Respondent's employment on July 12, 1950, at $1 per 'hour,as a punch-press operator and setup man.His pay was raised to $1.10 perhour on August 3, 1950, on which date Lainer told -him he thought his work wasvery good and that while other employees were getting 5 cents an hour increasehe wasgiving Dressler an exceptional raise of 10 cents.He later shared a gen-eral 5-cent increase.Due to a childhood injury, Di essler's right leg is about 11/2inches shorter than the left.He also has a loss of vision of approximately 50percent in his right eye.He had worked in various capacities for 42 years.He was experienced not only as a ,punch-press operator but also asa setup man,of whom there was a serious shortage at the time he worked for Respondent.About September 19, 1950, Dressler informed Shop Foreman Velas that he wasexperiencing pain in his leg and back which he felt was occasioned by his havingbeen obliged to press down upon and jump upon the old punch presses, andrequested a job on the assembly line where he could sit down and work withhis arms.The shop foreman complied with Dressler's request, and the lattercontinued to work as an assembler upon a very tedious "flying saucer" operation,which no employee liked, until about the time of his discharge without warningon November 10, 1950.During World War II, Dressler had 'been a foremanof a radar department in which were assembled machines consisting of 60,000smallparts.He never received any complaints concerning the work he per-formed from September 19 to November 10, although Ranslow had told himbefore September 19, at a time when Dressler was still in the punch-pressdepartment and applied for a further raise, that he had heard complaints from2 employees concerning his work in the department.Upon learning that the 2persons who were supposed to have complained about him were employeesnamed "Barney" and "Johnny," Dressler confronted them.They denied hav-ing made any criticism and expressed a desire to make such denial directly toRanslow.On one occasion, while Dressler was still working in the punch-pressroom, on the occasion of his making a presentation to Larner on behalfof the employees, Larner congratulated Dressler upon his work, said he likedhim and thought he was doing very good work downstairs. Larner testified thatRanslow told him Dressler was a likely looking man, that his application foremployment disclosed he had had setup experience and that he, Ranslow, didnot believe Dressler's "slight infirmity" would interfere with his operating.After about 3 weeks' opportunity to observe Dressler's work, Larner testifiedhe talked to him and raised him 10 cents rather than 5 cents "which is un-usual."On August 1, 1950, in a memorandum to Respondent's directors, Larnerpointed out that Respondent was apparently hiring persons who are familiarwith union organizations and that one of two recently hired employees, whofrom the way they handle themselves and talked, who in his opinion could be"influential," was Henry Dressler who appeared to be "an excellent workman."LeForestier,Dressler's leadman from October 9 to November 1, testifiedthat Dressler's work was as good as that of anyone else in the assembly de-partment and that his work was on a par with that of the rest of the men he 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad working under him.Works Manager Ranslow testified that he thoughtDressler's transfer to the assembly department would make a good worker outof him and that he did not remember any complaints from other employeesabout Dressler after his transfer. Shop Foreman Velas testified that Dresslerproduced work on the same level of quality with that turned out by otheroperators, that his crippled condition did not interfere with his work, that hewas satisfactory both as a press operator and as an assembler, that he did notdestroy any more dies than anyone else including Velas himself, whose par-ticular work was that of a tool and die maker, and that neither Ranslow norany employees ever complained to him about Dressler's work in either thepunch-press or"the assembly department.2.Respondent's contentionsRespondent contends that : (a) It had no knowledge of union organizingactivities prior to LeForestier's and Dressler's discharge; (b) LeForestier wasdischarged because (1) he developed an attitude and point of view which wascritical of the Company and its pay policies, (2) he was unhappy, and (3) hadfailed to live up to the Company's high expectations ; (c) Dressler was dis-charged because (1) he did not prove to be so good an operator as it had beenassumed he would be, (2) his activities in the punch-press department were be-coming a burden rather than an aid, (3) his aptitude for the particular kindof work',-done in the assembly room was not particularly imprbssive^ (4)' hedamaged a number of dies disproportionate to the quantity that might be ex-pected of an average experienced setup man, (5) he talked excessively to otheroperators, and (6) he wandered to other benches and departments.3.Respondent's knowledge of union activitiesThe testimony adduced by the General Counsel that Respondent's employeesengaged, sometime before November 10, 1950, in discussing their desire tohave the plant unionized and the General Counsel's contention that Respondentwas aware of this fact are both supported by Larner's memorandum of August 1,1950, wherein he advised the directors, for current information purposes, thatRespondent was hiring persons familiar with union organization, that a numberof Respondent's employees were friendly with people employed in neighboringplants which were unionized, and referred to particular employees, includingDressler, who could well be "influential" and had more than a casual interestin unions.As appears from the minutes of Respondent's board meeting held onAugust 2, 1950, Larner reported that there was apparently increasing interestin union organization among the shop personnel.Further corroboration of theyfact that Respondent's employees,known to Respondent,had at least evincedan interest in organizing the shop is furnished by Larner's memorandum ad-dressed to the directors on November 17, 1950, 1 week after LeForestier andDressler were discharged.Here Larner stated that it was his belief that, aslong as 3 or 4 months before, Respondent had hired two or more persons activelyinterested in such organization and that the two men, LeForestier and Dressler,who were discharged on November 10 had apparently been the center of unionactivity' and had made complaints concerning the competency of the shop4Undoubtedly it will continue to be Respondent's contention that this information didnot come to Respondent's attention until November 10.As will later appear, how-ever, I shall find that Larner knew or believed LeForestler and Dressler were "the centerof union activity" at the time they were discharged on November 10. ROBINSON AVIATION, INC.205manager.It has been the Board's experience that in a small shop such as this,where rank-and-file workers rub elbows with management and its supervisors,knowledge of employees union predilections, desires, interest, sympathies, andactivities almost inevitably becomes drawn to an employer's attention.On the morning of November 10, union application cards were distributed byDressier and LeForestier and returned to them by the forty-odd employees whohad signed the cards, not only in the locker room but in the main shop, all parts ofwhich were within plain sight of the works manager's desk.The talk andagitationattendant upon the distribution, signing, and returning of the cardswas observed by the shop foreman who indeed was himself proffered an appli-cation for membership in the Union.General Manager Larner admits that onNovember 10 he had seen Dressler outside the plant together with a person thathe at one time had thought was a union organizer.He claimed at the hearing,however, that he saw the two men at about 10: 15 a. m. and that not until heheard Clydesdale,the Union's Grand Lodge representative,testify that he didnot arrive at the plant till about noon,did he conclude that the person he hadseen with Dressler must have been someone other than Clydesdale or a unionorganizer.Larner's testimony that he and Ranslow left the shop at about 10 or 10: 15a.m. and proceeded by automobile to Dover arriving there at about 1: 15 p. in.requires scrutiny.He testified that the distance from Teterboro, where Re-spondent's plant is located,to Dover, where he transacted businesss with OrangeScreen Company,is 35 miles,that the driving time is 1 hour to 11/4 hours andthat in the afternoon he left Orange Screen Company at approximately 3 o'clockand arrived at the Company's plant at almost exactly 4 o'clock.Assuming thatLarner and Ranslow left Teterboro as early at 10 or 10:15 a. in.and arrived atDover not later than 1: 15 p. in., the question why it took them 3 or 31/4 hours tomake a 1-hour trip immediately arises.Respondent seeks to answer this ques-tion by offering testimony that their officials stopped en route for lunch atO'Dowd's Restaurant on Route #6, where they spent a maximum time of 11/2hours or a minimum time of 45 minutes. Respondent also claims that it re-quired from between 11/4 to 13/4 hours to drive from Teterboro to O'Dowd's, andfrom one-half to three-quarters of an hour to drive from O'Dowd's to Dover.Noevidence seeking to show that there was any shorter route between Teterboroand Dover than via Route #6 and past O'Dowd's was offered and even withoutmy taking judicial notice of any fact including the distances between Teterboroand O'Dowd's and O'Dowd's and Dover,I can do no other than conclude thatLarner and Ranslow followed the same route both going to and returning fromDover,that a normal running time from Teterboro to O'Dowd'swould be ap-proximately 40 minutes,and from O'Dowd's to Dover would be approximately20,niinutes.I cannot therefore believe that these business executives consumedfrom between 11/4 to 13/4 hours in traveling between Teterboro and O'Dowd's andfrom between one-half to three-quarters of an hour in journeying the rest ofthe way from O'Dowd's to Dover.It is, of course, reasonable to expect thatLarner and Ranslow took some time to eat around noon on November 10, butI do not deem it necessary to find whether they lunched before 12: 10 p. in.at the plant where meals brought in on a food wagon were available to themin the upstairs conference room where they usually took lunch or at O'Dowd'sRestaurant,or whether they arrived at Dover as early as their unsubstantiatedtestimony seeks to have one believe they did, because I am convinced that Lar-ner and Ranslow did see Dressler and Clydesdale together just outside Re- 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's premisesnear the latter's automobile ° as they drove away, and thatthe time they saw them was not 10 or 10: 15 a. in., but about 12: 10 p.in., afterwhich time Larner and Ranslow had ample time to get to Dover for anafternoonmeeting whether it took place at "approximately 1: 15 p. in." or somewhat later.It is clearly apparent from the testimony of Clydesdale and Dressler that thetwo men met at about 12: 05 or 12: 10 p. in., that Dressler handed over the signedauthorization cards to Clydesdale while both men were in Respondent's parkingspace directly in front of Larner's office window, and that they then walked outof Respondent's premises directly to Clydesdale's automobile stationed outsidethe,Company's premises at the place both Larner and Ranslow testified they-sawa car beside which Dressler and another man were standing, where Clydesdalesupplied Dressler with union literature before Clydesdale drove away.Thereappears to have been no occasion whatsoever for Dressler to have gone outsideRespondent's premises to talk to anyone beside a car on the highway at 10 or10: 15a.m., and I findon Dressler's credited testimony that he did not do so.In fine, I am satisfiedand find, that under all the circumstances, and upon sub-stantial evidence presented by the General Counsel as well as uponreasonableinferencesthat may be drawn from the testimony of Larner and Ranslow,includingadmissionsmade by them that Respondent had become aware of theanion interests of its employees as early as August 1, 1950, and wasin general,ifnotin detail, cognizant of the particular activities, in which Dressler andLe1,iorestier.played the leading, prominent, and conspicuous parts, that'took placeon themorningof November 10, 1950.While denying it had any knowledge of the union interest of its employeesand the union activities of LeForestier and Dressler, Respondent apparentlytakes the position that it not only was not opposed to the unionization of itsshop but that it welcomed such an event. Yet, its statements a contained in bul-letins issued to its employees stressing the disadvantages of self-organization,assertingits belief that its employees would be better off if they shouldcontinueto deal directly with their employer rather than through strangers, and thatemployees should consider what it would mean to them to have outsiders repre-sent them and why outsiders wished to represent them, and arguing that em-ployees had achieved substantial benefits without the intervention of outsiders orthe payment of initiation fees, dues, or assessments, as well as Larner's testimonyto the effect that Respondent's President C. S. Robinson and Secretary D. H.Robinsonwere apprehensive of the results that might attend the organizationof the plant are, none of them, supportive of this position.Rather do they dis-close on the part of top management, if not an adamant opposition to, at the veryleast an antipathy toward unions and a desire to avoid if possible the organiza-tion of its plant.A further indication of Respondent's aversion is furnished bythe fact that in September 1950, 1 month or so after Larner's memorandum to thedirectors recognizing the trend toward unionism, Respondent instituted, I findfor the purpose of discouraging such trend, what it termed "a very liberal bonusprogram" which made it possible for even the most unskilled persons coming intothe plant starting at $1.05 per hour to earn as high as $1.28 an hour, therebymaking their pay equal to or better than that received by employees of other0Larner testified he saw Dressler and another gentlemen standing beside a car which herecognized as a black Buick.Neither Clydesdale nor Dressler were asked what make ofmotor vehicle Clydesdale drove up in and left outside the gate.BIt is not to be inferred, however, that I consider any of these statements exceededRespondent's right of free speech and I do not so find.7The Robinsons did not testify. ROBINSONAVIATION, INC.207By way of further attempting to disassociate the discharges of LeForestierand Dressler from any implication of antiunion motivation, Respondent adducedtestimony to the effect that the decision to discharge LeForestier and Dresslerhad been made on a somewhat indefinite day earlier in the week than November10.In an effort to establish this fact the evidence of Sam Licata, Respondent'spayroll clerk, was introduced. In direct examination, Licata testified that onNovember 9 Larner informed him LeForestier and Dressler were going to bedischarged the following day and ordered him to prepare their pay for the fol-lowing-night. In cross-examination, Licata testified that he was reasonably surethat he received these instructions on November 9, that he was not absolutelysure but if he had a choice of November 9 and November 10 be would take No-vember 9.Works Manager Ranslow testified he did not know when the terminalpay was made up. Shop Foreman Velas 8 testified credibly and I find that duringhis 5 years with Respondent, it was customary when necessary to dischargeemployees to give them 2 or 3 days' advance notice and to pay them their pastaccrued earnings and current pay to the date of their actually getting through,in one payment, that he knew of only one other employee, apart from LeForestierand Dressler, who was first notified he was to be laid off on the very day of hisdischarge, that this employee was paid through that last day of employment inone payment and not in two separate payments as were LeForestier and Dressler,and that he, in his capacity as shop foreman rather than Ranslow, had in allin8tanees,other:than those of LeForestier, and8Dressler,,,been the, person,to notify.employees that they were to be discharged and handed them their pay envelopes.That this usual procedure was not followed with respect to LeForestier andDressler is significant, becomes most apparent when one reads Respondent'snotices to its employees (which notices, to say the least, had as one of theirpurposes an attempted dissuasion from collective bargaining) wherein it assertedthat when it was necessary to lay off employees, all men including those laid offrealized that the Company had done everything possible to keep them at work,9had tried to help employees overcome difficulties whether related to their work-or their personal affairs, had always aimed its policies for the welfare and future-security of all its personnel, had always tried to be fair in all its dealings withits employees, and had worked out the answer to problems in a spirit of coopera-tion and respect for each other.In a final essay to maintain the benignity of its motives and calumniate thecomplainants, Respondent introduced the testimony of Fred J. Gallagher, Re-spondent's assistant production manager. In last analysis Gallagher's testimonyamounted to nothing more than that while he sat at a desk adjoining Ranslow's8 Respondent points out In its brief that Velas has a bias against Ranslow,but has noteither in argument or brief directly urged that his testimony should not he believed.Indeed, Respondent In argument emphasizes its claim of Respondent's lack of knowledgeof union activities by requesting I believe Velas' testimony that he did not inform Larneror Ranslow that he saw the passing and signing of cards on November 10.Velas was dis-.harged by Respondent on December 8, 1950, following an incident on the same clay whenLarner took umbrage when Velas asked Respondent's secretary, rather than Ranslow, whatto do about a person who was drunk on the job. Respondent asserts that It dischargedVelas because he was disloyal, uncooperative, and critical of Ranslow.Yet on August 25,1950,Respondent's then general manager recommended Velas as "averyloyal and compe-tent employee . . . honest, trustworthy and diligent."From my, observation of Velasand on the basis of the many probabilities and consistencies supplied by the entire recordI findthat his testiniony was truthful and I believe it.8Respondent's shipments increased from 43,520(units) in November 1950 to 84,909 inDecember, to 97,625 in January 1951, to 136,940 in February, and to 142,600 in April.Asof September 1951,Respondent's present monthly shipments were considerably in excessof the foregoing figures. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDDressler when they were discharged, he did not hear anything said about eithera union or union activities and that sometime during the following week he hadthe "impression" that LeForestier said to him "something like" he wished "you[Gallagher] wouldn't say anything contrary to the fact that-I [LeForestier]was fired for union activity in promoting a union or something like that." Itseems scarcely necessary to burden the point that this testimony constitutes nosubstantial evidence by stressing the many parts of the record showing thatGallagher admittedly was not present during, and did not hear, all of the con-versations in question,the confusion,noise, and interruptions surrounding theconversations making it impossible or unlikely that Gallagher could hear all thatwas said even when he was at his desk and his uncertainty and indefinitenessconcerning what might have been said. Suffice it to say that Gallagher's testimonyin no impressive measure succeeds in rebutting or controlling the complainants'testimony or in supporting the Respondent's burden of going forward withevidence convincingly meeting theprima faciecase I find has been made out bythe General Counsel.4.Respondent's motivation in discharging LeForestier and DresslerExtremely vague are the reasons asserted by Respondent for having dischargedLeForestier.Of course it is fundamental an employer may without violating theAct discharge any employee for any reason whatsoever or for no reason what-soever, so long as the reason is not one proscribed by the Act. But here thecauses ascribed for its action are so nebulous and the propinquity between theabrupt discharge of the one of the two active leaders of the agitation for theUnion, by an employer who was aware of and disposed to resist the movementis so snug that the reasons of Respondent are wholly unconvincing. In hismemorandum to the directors dated November 17, 1950, Larner stated that Le-Forestier was discharged because of a very obvious slowdown and poor produc-tion in the assembly department in which he was located.At the hearinghowever, Respondent abandoned this contention when confronted with the factthat under LeForestier's leadership production on the assembly line was at itsmaximum peak of bonus performance and claimed he was discharged becausehe was critical of Respondent's pay policies, unhappy, and had not lived up toexpectations.Implicit obviously in Respondent's concern regarding LeFor-estier's unhappiness over the question of pay was its apprehension that he wouldtake the very step that he did take (and it feared he would takeand learnedhe had taken), that is, lend his support to the organization of a union in theplant in order to achieve his pecuniary purpose.Acceptance of Respondent'scontention that LeForestier was discharged from the job of assembler upon whichhe was engaged on November 10, which was the position he wanted and hadbeen hired to occupy and in which he manifested, by admission of Respondent'sofficers and supervisors themselves, "outstanding possibilities" and demonstratedthat he was "a good man and doing a swell job," for the fatuous reason that hehad failed to live up to the Company's high expectations, would placean unbear-able strain on one's credulity.Almost equally indistinct are the reasons asserted by Respondent for havingdischarged Dressler. If, as claimed by Respondent, Dressler did not prove to beso good an operator as it had assumed he would be, still its general manager in-formed the directors he was "an excellent workman,"the shop foreman testifiedhe produced satisfactory work bothas a pressoperator and assembler on thesame level with that of other operators, and the leadman testified that hiswork was as good as anyone else in the assembly department.The spuriousness ROBINSONAVIATION,INC.209of Respondent's claim that Dressler was discharged because "his activities inthe punch press department were becoming a burden rather than an aid" ismanifest because Dressler was not working in that department at the time of hisdischarge and hadnot'workedtheresin'ce`September 21.Dressler's "activities"so much of a "burden"to Respondent,I am convinced,were those recognizedby Larner as long as 3 or 4 months before November 17, 1950,when Dressler wasworking in the, punch department and Larner marked himas anemployee whocould well be"influential"in union organization and as a man who would andproved to be at the "center" of union activity.Another of the several alternative and conflicting reasons given by Respondentfor Dressler's discharge was that his aptitude for assembly work"was not par-ticularly impressive."No claim,be it noted,was made that Dressler was anunsatisfactory assembler as indeed it could not be made in view of Respondent'sadmission that Dressler was "an excellent workman"and the testimony that hiswork was at least as good as that of any other assembler.Respondent's onlycrticispn of the work Dressler turned, out (without regard to whether or noton conflicting testimony such,'criticism was -justifiable)related to his work as apunch presser from which job, as already pointed out, he was transferred longbefore he was discharged.I am unable to believe,then,assuming the truth ofRespondent's assertion that Dressler,while in the punch-press department,damaged a number of dies disproportionate to the quantity that might be expected(an assertion flatly denied by Respondent's shop foreman),that such conducthad anything whatsoever to do with his dischargefrom another jobmany weeksafter he had been transferred from punch pressing on his own request.The final reasons for Dressler's discharge thrown in by Respondent are thathe talked to other operators and wandered to other benches.These "reasons"impress me as even more palpably piscine pretenses than most of the others andas not worthy of extended discussion.Undoubtedly Respondent was not happyto see a"center of union activity"walking_ around,and. talking to other, em-ployees, and feared the possible results of such activity.But there is abundanttestimony in the record,and I credit it, that Dressler did no more talking thanother employees, that the nature of his work was such that he was required towalk around to procure parts and for other purposes,and that he "wandered"no more than other employees on jobs similar to his.Among all of Respondent's employees Dressler was, and was recognized byRespondent to be, far and away the most active advocate of self-organizationand the most conspicuous and ardent worker and organizer in behalf of the union.5.Conclusionsa.The dischargesI And that on November 10, 1950, Respondent discharged Michael E. Le-Forestier and Henry A. Dresslerbecauseof their activity on behalf of the Union.in so doing,Respondent discouraged membershipin the Unionand interferedwith, restrained,and coerced its employeesin the exerciseof the rightsconferredby and guaranteed in Section7 of the Act.b. Independent 8 (a) (1) violationsThe General Counsel offered no testimony supportive of the allegation that itthreatened and warned certain of its employeesthat theyshould know better thanjoin the Union.Evidence was introduced which showed,and I find,that Respond- 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDent did on November 10, 1950, inform two of its employees that it would nottolerate union activities.There was evidence only of this one isolated instanceof threat and warning. In its context I regard it as revelatory of the reasonfor the discharges of LeForestier and Dressler and consider the statement as aderivative rather than as an independent violation of Section 8 (a) (1). Forthis reason and because it appears that shortly subsequent to the happening ofthe events giving rise to the issuance of the complaint Respondent, whether dueto repentance and change in policy or not," recognized and entered into a ebl-,lective bargaining agreement with the Union, I am of the opinion that the effec-tuation of the policies of the Act will be made no more secure by orderingRespondent to cease and desist from threatening or warning employees withreprisals than by means of the remedy I propose to' recommend. Therefore Ifind that the allegation in the complaint that Respondent from on or about themonth of November 1950 threatened and warned certain of its employees that itwould not tolerate union activities has not been shown to be an independentviolation of Section 8 (a) (1), and that the allegation that during the sameperiod Respondent threatened and warned certain of its employees that theyshould know better than to join the Union has not been proven. Accordingly',' Ishall recommend that these allegations be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I,;above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to disputes burdening and obstructingcommerce and the free ,flow of commerce.V. THE REMEDYHaving found that Respondent engaged in unfair labor practices; I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. 'Having found that Respondent has discriminated in regard to the hire andtenure of employment of Michael E.. LeForestier and Henry A. Dressler, Irecommend that Respondent offer Henry-A. Dressler full and immediate employ-ment to his former or substantially similar position" without prejudice tohis seniority or other rights and privileges and 'make Michael E. LeForestierand Henry A. Dressler whole for any loss of pay they may have. suffered byreason of Respondent's discrimination' against them by payment to each ofthem a sum of money equal to the amount of wages he would have earnedfrom November 10, 1950, to the date of a proper offer of reinstatement in thecase of Dressler, and from November 10, 1950, to the date of his other employ-ment in the case of LeForestier.As LeForestier has stated he does not desirereinstatement by Respondent, I shall not recommend that Respondent offer himemployment.Loss of pay will be computed on the basis of each separatecalendar month or portion thereof during the period from November 10, 1950,to the date of a proper offer of reinstatement in the case of Dressler, and to the(late of his other employment in the case of LeForestier.The quarterly periods,herein called quarters, shall begin with the first day of January, April, July,and October.Loss of pay shall be determined by deducting from a sum equal"But see N.L. R. B. v. Vincennes Steel Corp.,'117 F.2d 169, 173 (C. A. 7).11The Chase National Bank of the City of New York, SanJuan,Puerto Rico, Branch,65 NLRB 827. ROBINSON AVIATION' INC.211to that which he normally would have earned for each such quarter or portionthereof, his net earnings,' if any, in other employment during that period.Earnings in one particular quarter shall have no effect upon the back-pay liabilityfor any other quarter"In accordance with theWoolworthdecision it will be recommended thatRespondent, upon reasonable request, make available to the Board and itsagents all records pertinent to an analysis of the amount due as back pay.The unfair labor practices found above disclose a purpose and intent to inter-fere generally with the rights of employees guaranteed by the Act and predicatea threat of other and related unfair labor practices in the future.Accordingly,itwill be recommended that the Respondent cease and desist from in any mannerinterfering with, restraining, and coercing its. employees,in,the exercise of rightsguaranteed,by the Act.MafI Departmentt'Stores;Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:rCONCLUSIONS OF LAW1. International Association of Machinists, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of MichaelE. LeForestier and Henry A. Dressler thereby discouraging membership in theabove-named labor organization, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By the aforesaid acts of discrimination, Respondent has interfered with,restrained, and coerced its eniplbyees in the exercise of, the rights guaranteed inSection V of the Act, and thereby has engaged in-and i's'engaging in unfair, laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent has not interfei;ed',with, restrained, or coerced its employeesin violation of Section 8 (a) (1) of the Act by threatening and warning themitwould not tolerate union activities and that they should know better thanjoin the Union.[Recommendations omitted from publication in this volume.]Appendix ANOTICE ToALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, andin order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in INTERNATIONAL ASSOCIATION OFMACHINISTS, AFL, or im any `other labor, organization by discriminatorilydischarging employees or, by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition of employ-ment.,WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to 'self-organization, to form labororganizations,to join or assist the above-named union, or any labor organi-zation, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities foi the purpose of collective"CrossettLumber Couponii,8 NLRB 440'IF.W WooliroitiCoup(inq.40 NLRB 281) 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining or other mutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer Henry A. Dressler immediate and full reinstatement to hisformer or substantially similar position without prejudice to his seniorityand other rights and privileges, and make Henry A. Dressler and Michael E.LeForestier whole for any loss of pay suffered as a result of the discrimina-tion against them.All our employees are free to become, remain, or refrain from becoming or re-maining members, of the above-named union or any other labor organizationexcept as that right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized in Section 8 (a)(3) of the Act.We will not discriminate in regard to the hire or tenure ofemployment or any term or condition of employment against any employeeROBINSON AVIATION, INC.,Employer.Dated --------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.HAWTHORNE-MELLODY FARMS DAIRY OF WISCONSIN, INC.,andCHAuF-FEURS & TEAMSTERS LOCALNo.579, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETrrIONER.Case No. 13-RC-2396.May 20,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John P. von Rohr,hearing officer.The hearing officer's rulings made at the heaving arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests that the Board find appropriatea unit ofall production and maintenance employees at the Employer's White-1 LocalIndustrial Union No.1705, CIO, was granted intervention at the hearing by thehearing officer upon the showing of a contractual interest in the representation of theseemployees.99 NLRB No. 30.